MEMORANDUM OPINION

                                            No. 04-10-00775-CR

                                           IN RE Jason MIEARS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: November 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 21, 2010, relator Jason Miears filed a petition for writ of mandamus. The

court has considered relator’s petition and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                      PER CURIAM
DO NOT PUBLISH




           1
           This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding. However, relator lists
as the respondent the Honorable Sid L. Harle, presiding judge of the 226th Judicial District Court, Bexar County,
Texas.